Luke, J.
1. The assignment of error upon the ground that the venue was not proved in this case is without merit. The evidence authorized a finding that the place where the still was located was in Houston county, the county in which the crime is alleged to have been committed.
2. This court cannot say that the evidence in this case did not authorize the verdict. The case is very weak, but the verdict has the approval of the trial judge. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.

D. W. McCoy, for plaintiff in error.
Charles II. Garrett, solicitor-general, contra.